DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/30/2020.  These drawings are accepted for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hastings et al (US 2011/0144479).

Regarding claims 1, 12, 14, and 23, Hastings et al discloses and teaches a medical tracking system and method (Fig 1) including a permanent magnet assembly (element 308), conductive wire coil adjacent magnet (elements 204, 206, 602, 704-706), and a control circuit/method including application of excitation signal to coil to cause rotation of the magnet (0087), the magnet generating a field during rotation (0050) and sensor positioned outside of the body (fig 1) the sensor configured to sense the field and provide an output as to the position and orientation of the assembly within the body based on signaling (0032, 0049-0050). 
Specific to claims 14 and 23, the tracking of the trackable structure includes the visual display of the motion such that the display shows the harmonics of the changing magnetic field during tracking (0049-0050), the trackable apparatus includes a shaft (Fig 3a-b), magnetic structure to revolve around the shaft at a first rate (0049-0050), coils spaced apart from the structure, the coils receiving an excitation signal, gap between magnetic structure and coils (elements 302-306, 0087-0088), bearing structures to contact the shaft and revolve around the shaft at a second rate, and whereby the revolution generates the harmonics being detected and displayed (0056, 0096).

Regarding claims 2-8 and 24, Hastings et al discloses and teaches the generation of harmonics during rotation and whereby the sensor is configured to sense the harmonics of the field with magnetometers configured to detect the field in multiple directions (at least 3 orthogonal sensors, 0050-0055) and whereby amplitude, orientation, phase, or frequency information are detected. Additionally, the field is detected based on difference between signals, and the 6 dof (3 orthogonal sensors, 0049-0055, 0039-0041)) information includes difference signals. Finally, the magnet includes reactive material fixed at a position from the permanent magnetic, and whereby the 3d position of the magnet, orientation of the magnet, and motion of the magnet are tracked and displayed on a video signal for display to represent the position/orientation information (0050-0051, 0054-0055).

Regarding claims 9 and 18, Hastings et al discloses and teaches the power source for driving rotation of the magnet and whereby the signal is below ~2500Hz (0039-0041).

Regarding claims 10 and 13, Hastings et al discloses and teaches synchronization of rotation with the sensor, and whereby the rotational frequency are sensed by the sensor to determine position information (0050-0055).

Regarding claims 15-17, Hastings et al discloses and teaches the permanent magnetic disclosed above, the tube-like structural shape of the magnet (including hollow structures), and the bearing structures placed in the positive and negative space to allow for rotation rates along a fixed shaft (0035, Fig 3a/b, 0096).

Regrading claims 19-21, Hastings et al discloses and teaches the housing arranged on the structure with bio-compatible material, the trackable apparatus configured to include a medical apparatus, and whereby a controller controls the excitation signals (0032, 0080, 0085-0090).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al (‘479) in view of Feldkamp et al (WO2019/231500A1). Hastings et al discloses and teaches the rotational assembly mentioned above, but fails to specify a counter-rotation structure for positioning adjacent the magnet assembly. Attention is hereby directed to the teaching reference to Feldkamp et al (WO2019/231500A1) which specifically discloses and teaches a counter-rotation structure for (0045-0047) incorporation adjacent permanent magnet assembly. It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Hastings et al with those of Feldkamp et al in order to provide tracking assembly for rotational localization and orientation tracking during interrogation in a medical procedure (abs, Feldkamp) and providing balance for the mechanical system (cited above 0047).


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al (‘479) in view of Gleich et al (US 2020/0397510) Hastings et al discloses and teaches what is listed above, but fails to specify the harmonic analysis including windowed FFTs or Goertzel algorithms. Attention is briefly directed to the teaching reference to Gleich et al which specifically denotes that bounded FFTs are utilized for harmonic analysis and tracking of the signals of the system (0088, 0142, 0194). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Gleich et al with those of Hastings et al in order to provide harmonic analysis of the signals with minimal required computational power (0088, 0142) and streamlining processing thereof.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793